Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant needs to add to the specification “transport device” as set forth in amended claims 1 and 14.  Applicant may want to also add to the specification on page 3, lines 6-9 that the transport device can include at least one wheel.  Currently, the specification only sets forth plural wheels.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1, 3-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-3, Applicant recites “at least one dough processing tool,…consisting of a flour, water or butter dispenser”.  As written and more broadly read, it would appear as though the tool would include a flour OR the tool would include water or butter dispenser.  Thus, it is not clear what processing tools are set forth.  For clarity purpose, it is suggested that the claim be amended to recite, --a flour dispenser, a water dispenser, a butter dispenser--.  This will more clearly point out the claimed invention.
In claim 1, Applicant recites the dough processing device in the preamble and then improperly integrates the dough processing device into the body of the claim implicitly imparting structural limitation to the dough processing device itself.  It is suggested that when the “dough processing device” is referenced in the body of any claim, Applicants really should be reciting  the --at least one dough processing tool--.  (see for example, claim 1, lines 8-9, “the transport device is configured to transport the dough processing device” should be --the transport device is configured to transport the at least one dough processing tool--).  See both lines 10 and 11, wherein “the dough processing device” should be changed to --the at least one dough processing tool--.
In claim 7, page 5, line 2, Applicants recites, “the dough processing tool” is recited and for consistency purpose, “the dough processing tool” should be changed to --the at least one dough processing tool--.
In claim 8, lines 3-4, see the response to claim  1 (“the dough processing device” should be changed to --the at least one dough processing tool--).
In claim 14, lines 5-7, Applicant recites “at least one dough processing tool,…which includes a flour, water or butter dispenser”.  As written and more broadly read, it would appear as though the tool would include a flour OR the tool would include water or butter dispenser.  Thus, it is not clear what processing tools are set forth.  For clarity purpose, it is suggested that the claim be amended to recite, --a flour dispenser, a water dispenser, a butter dispenser--.  This will more clearly point out the claimed invention.
In claim 14, page 6, line 1, “the dough processing tool” is recited and for consistency purpose, “the dough processing tool” should be changed to --the at least one dough processing tool--.
Claim Interpretation Maintained
Acknowledgement is made of the claim amendments filed 8/24/2022 and in response thereto, only the following term has been interpreted under the provisions of 35 U.S.C. 112(f) :

The transport device as recited in claims 1, 9, and 14 invokes the provisions of 35 U.S.C. 112(f) and the transport device has been interpreted to be any structure to transport the dough processing device or at least one dough processing tool over the conveyor including wheels in accordance with the disclosure (see page 3, lines 6-9) or any art recognized equivalent transport structure.

	
                                                       Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1, 3-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Finnsson (EP3,081,090).
Finnsson provides a dough processing device comprising at least one dough processing tool (i.e., cutter, 103) for processing dough on a conveyor (101), the dough processing tool arranged on a frame (105, 106; [0064]), placed as a bridge over the conveyor (101), the frame being supported on opposite sides of the conveyor; and a transport device (i.e., wheels (see side of plates 107) and driving unit (not shown; [0064])) for transporting the dough processing tool in a transport direction of the conveyor and transport the dough processing tool (i.e., cutter) back and forth (see arrow 111, Fig. 1) directly over the conveyor while supporting the dough processing device on the conveyor.  While the current claim language is not clear as written, it would suggest that the entire dough processing device including dough processing tool and frame are  able to move perpendicular to the transport direction of the conveyor.  Finnsson does not teach or suggest the transport device able to transport or move the entire dough processing device including tool and frame perpendicular to the transport direction of the conveyor. However, Finnsson at least provides a driving unit (not shown [0064]) that would at least transport or move the dough processing tool (i.e., cutter) back and forth or in a direction perpendicular to the frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the transport device to move both the tool and frame perpendicular to the conveyor as an alternative arrangement to move the tool or cutter back and forth relative to conveyed dough on the conveyor.  It should be noted that the conveyor has been given no patentable weight.
Regarding claim 3, the transport device includes at least one wheel or roller (see side of plates 107; see Fig. 1).
Regarding claim 4, Finnsson provides at least one wheel or roller (see side of plates 107, Fig. 1) used in tracks (108).  Finnsson is silent concerning the dimension of the wheel including a diameter between 30-70 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine via routine experimentation, the suitable dimension (i.e., diameter between 30-70mm) of the wheel in accordance with the dimension of the track in which the wheel is utilized.  Suitably dimensioned wheel(s) of a diameter sufficient to effect transport of the dough processing tool yet save on manufacturing costs would be within the purview of one skilled in the art.
Regarding claims 5 and 6, even though Finnsson is silent concerning the material used to make the transport device or at least one wheel, the selectivity of a suitable material from which to make the transport device or wheel would be within the general skill of a worker in the art (MPEP 2144.07; In re Leshin, 125 USPQ 416).
Regarding claim 7, the frame (105, 106; [0064]) appears at opposite ends with head end plates and transport device (i.e., wheels and side plate 107) are connected downwardly below the dough processing tool (103) as shown in Fig. 1.
Regarding claim 8, the frame (105, 106) provides vertical and horizontal support surfaces with respect to the upper part of the conveyor (102).  
Regarding claim 9, the transport means (i.e., wheels) would be bordered or outlined by outer periphery of side plate 107 (see Fig. 1).
Regarding claim 10, the frame (105, 106; [0060, 0064]) as shown in Fig. 1 is suitably mounted be slideably secured or fastened to either side of the conveyor (101) for back and forth movement such that securing or fastener structure would be encompassed to enable such movement of the frame without its removal from the conveyor (101).  
Regarding claim 11, even though Finnsson is silent concerning the material used to make the frame, the selectivity of a suitable material from which to make the frame would be within the general skill of a worker in the art (MPEP 2144.07; In re Leshin, 125 USPQ 416).
Regarding claim 12, the Finnsson wheel appears a predetermined distance below the conveyor (101) and vertical support which holds the cutter (103), base frame (110) and the track (108) above the wheel.  One of ordinary skill in the art would readily appreciate that the distance from the frame and including that of the track would meet the instantly claimed distance (mm). 
Regarding claim 14, Finnsson provides a dough processing line comprising dough conveyor (102, see Fig. 1), the dough conveying surface is capable of being delimited on either side along a direction of conveyance by a conveyor housing with side surfaces (2706, 2707; see Fig. 27) and upper surface thereof for supporting member (2704); at least one dough processing device including dough processing tool (103; shown numbered in Fig. 1 numbered, also shown in Fig. 27-not numbered beside coil member (2705)) for processing dough on conveyor (102), the dough processing tool arranged on a frame (105, 106; see Fig. 1, [0064]), placed as a bridge over the conveyor (101 or 102), the dough processing tool connected to supports (see Fig. 1) at opposite ends and at least one of the frame ends is provided with a transport device (i.e., wheels (see side of plates 107) and driving unit (not shown; [0064])) for transporting the dough processing tool in a transport direction of the conveyor and transport the dough processing tool (i.e., cutter) back and forth (see arrow 111, Fig. 1) directly over the conveyor while supporting the dough processing device on the conveyor.  Although the drawings do not clearly show  upper and side surfaces of the conveyor housing (as shown in Fig. 27) configurable to support vertical and horizontal support surfaces or both sides of the dough processing tool, Finnsson at least shows in Fig. 27, the dough processing tool adjacent coil (2705) being supported at the righthand side of back wall (not numbered) of conveyor housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide support of the dough processing tool at both sides of the conveyor housing in order to evenly balance the weight of the dough processing means and providing uniformity in processing of the dough across the conveyor.  In addition, Finnsson does not teach or suggest the transport device able to transport or move the entire dough processing device including tool and frame perpendicular to the transport direction of the conveyor. However, Finnsson at least provides a driving unit (not shown [0064]) that would at least transport or move the dough processing tool (i.e., cutter) back and forth or in a direction perpendicular to the frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the transport device to move both the tool and frame perpendicular to the conveyor as an alternative arrangement to move the tool or cutter back and forth relative to conveyed dough on the conveyor.
Regarding claim 15, the conveyor housing (2706, 2707; see Fig. 27) appears to have square shaped cut-outs vertically aligned on opposing side walls which would define gripping points on the conveyor housing.  The provision of at least one fastener or securement via hardware with the dough processing tool with respect to the conveyor  housing to prevent falling of the dough processing tool and to prevent danger to the dough processing line worker would be within the purview of one skilled in the art.
Regarding claim 16, conveyor housing (2706, 2707; see Fig. 27) shows conveyor housing outlet with a downward sloping ramp extending outward from the housing (see area above element 2701).  

Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 1,543,136; newly applied).
Ward provides a dough processing device comprising at least one dough processing tool (i.e., cutter, 27) for processing dough on a work surface, the dough processing tool arranged on a frame (col. 2, lines 55-59), placed as a bridge over the work surface, the frame being supported on opposite frame ends; and a transport device (i.e., wheels, 16) for transporting the dough processing tool in a desired transport direction as determined by the user, the dough processing tool (i.e., cutter) is also able to be moved back and forth or reciprocate (col. 2, lines 75-79) directly over the work surface.  Ward does not teach or suggest the dough processing device for arrangement over a conveyor.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the transport device to move both the tool and frame perpendicular with a desired work surface including a conveyor in order to process a batch of dough in a dough line.  It should be noted that the conveyor has been given no patentable weight.
Regarding claim 3, the transport device includes at least one wheel or roller (16; see Fig. 1).
Regarding claim 4, Ward provides at least one wheel or roller (16).  Ward is silent concerning the dimension of the wheel including a diameter between 30-70 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine via routine experimentation, the suitable dimension (i.e., diameter between 30-70mm) of the wheel that would be sufficient to effect transport of the dough processing tool yet save on manufacturing costs. 
Regarding claims 5 and 6, even though Ward is silent concerning the material used to make the transport device or at least one wheel, the selectivity of a suitable material from which to make the transport device or wheel would be within the general skill of a worker in the art (MPEP 2144.07; In re Leshin, 125 USPQ 416).
Regarding claim 8, the frame (col. 2, lines 55-59) provides vertical and horizontal support surfaces with respect to the work surface.  
Regarding claim 9, the transport devices (i.e., wheels)  and frame align with vertical supports of the frame (see Fig. 1).
Regarding claim 10, see Figs. 1 and 5 wherein the frame has fastener or hardware structure on its side.  The conveyor including conveyor housing has been given no patentable weight.
Regarding claim 11, even though Ward is silent concerning the material used to make the frame, the selectivity of a suitable material from which to make the frame would be within the general skill of a worker in the art (MPEP 2144.07; In re Leshin, 125 USPQ 416).
Regarding claim 12, the Ward wheel (16, see Fig. 1) appears a predetermined distance below a bottom or base of the frame.  One of ordinary skill in the art would readily appreciate suitable distancing (mm) of the frame from the work surface in order to allow movement of the dough processing device relative to the dough and work surface. 


Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive.
Applicant contends that Finnsson does not render the instantly claimed invention obvious because Finnsson does not teach or suggest two-dimensional movement of the cutter.  Finnsson does not teach that the entire structure moves [along arrow 112 which is] perpendicular to the conveying direction.  Thus, withdrawal of the obviousness rejection is requested.
In response, the obviousness rejection based on Finnsson has been maintained because the claimed invention is unclear (see 112(b) rejections above) and the claim language does not require a two-dimensional movement of the cutter.  As for movement of the entire structure perpendicular to the conveying direction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the transport device to move both the tool and frame perpendicular to the conveyor as an alternative arrangement to move the tool or cutter back and forth relative to conveyed dough on the conveyor.  Respectfully, the obviousness rejection based on the teachings of Finnsson is deemed proper and has thereby been maintained.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
11/10/2022